 

 Exhibit 10.2

 

Equity Interest Pledge Agreement

 

This Exclusive Interest Pledge Agreement (this “Agreement”) is executed by and
among the following Parties as of November 6, 2018 in Jiaxing, Zhejiang
Province, the People’s Republic of China (“China” or the “PRC”):

 

Party A: Jiaxing Bangtong Electronic technology Co., Ltd.
(嘉兴市邦同电子科技有限公司)(hereinafter the “Pledgee”), a wholly foreign-owned enterprise,
organized and existing under the laws of the PRC, with its registered address at
***;

 

Party B: Xianyi Hao(郝显义) (hereinafter the “Pledgor”), a Chinese citizen with
Identification No.: ***;

 

Party C: Shenzhen Bangtong Ecommerce Co., Ltd.(深圳市邦同电子商务有限公司), a limited
liability company organized and existing under the laws of the PRC, with its
registered address at ***.

 

In this Agreement, each of the Pledgee, the Pledgor and Party C shall be
hereinafter referred to as a “Party” individually, and as the “Parties”
collectively.

 

Whereas:

 

1. The Pledgor is a citizen of China who as of the date hereof holds 97.55% of
the equity interests of Party C, representing RMB 11,930,000 in the registered
capital of Party C. Party C is a limited liability company registered in
Shenzhen, China. Party C acknowledges the respective rights and obligations of
the Pledgor and the Pledgee under this Agreement, and intends to provide any
necessary assistance in registering the Pledge;

 

2. The Pledgee is a wholly foreign-owned enterprise registered in China. The
Pledgee and Party C have executed an Exclusive Business Cooperation Agreement
(as defined below); Party C, the Pledgee and the Pledgor have executed an
Exclusive Option Agreement (as defined below); the Pledgor has executed a Power
of Attorney (as defined below) in favor of the Pledgee; and the Pledgee and the
Pledgor have executed a Loan Agreement (as defined below) as defined below);

 

3. To ensure that Party C and the Pledgor fully perform their obligations under
the Exclusive Business Cooperation Agreement, the Exclusive Option Agreement,
the Load Agreement and the Power of Attorney, the Pledgor hereby pledges to the
Pledgee all of the equity interest that the Pledgor holds in Party C as security
for Party C’s and the Pledgor’s obligations under the Exclusive Business
Cooperation Agreement, the Exclusive Option Agreement, the Loan Agreement and
the Power of Attorney.

 

 

 

 

To perform the provisions of the Transaction Documents (as defined below), the
Parties have mutually agreed to execute this Agreement upon the following terms.

 

1. Definitions

 

Unless otherwise provided herein, the terms below shall have the following
meanings:

 

  1.1 Pledge: shall refer to the security interest granted by the Pledgor to the
Pledgee pursuant to Section 2 of this Agreement, i.e., the right of the Pledgee
to be paid in priority with the Equity Interest based on the monetary valuation
that such Equity Interest is converted into or from the proceeds from the
auction or sale of the Equity Interest.

 

  1.2 Equity Interest: shall refer to 97.55% equity interests in Party C
currently held by the Pledgor, representing RMB11,930,000 in the registered
capital of Party C, and all of the equity interest hereafter legally acquired by
the Pledgor in Party C.

 

  1.3 Term of the Pledge: shall refer to the term set forth in Section 3 of this
Agreement.

 

  1.4 Transaction Documents: shall refer to the Exclusive Business Cooperation
Agreement executed by and between Party C and the Pledgee on November 6, 2018,
(the “Exclusive Business Cooperation Agreement”), the Exclusive Option Agreement
executed by and among Party C, the Pledgee and the Pledgor on November 6, 2018,
(the “Exclusive Option Agreement”), the Loan Agreement executed by and between
the Pledgee and the Pledgor on November 6, 2018, (the “Loan Agreement”), Power
of Attorney executed on November 6, 2018, by the Pledgor (the “Power of
Attorney”) and any modification, amendment and restatement to the aforementioned
documents.

 

  1.5 Contract Obligations: shall refer to all the obligations of the Pledgor
under the Exclusive Option Agreement, the Power of Attorney, the Loan Agreement
and this Agreement; all the obligations of Party C under the Exclusive Business
Cooperation Agreement, the Exclusive Option Agreement and this Agreement.

 

  1.6 Secured Indebtedness: shall refer to all the direct, indirect and
derivative losses and losses of anticipated profits, suffered by the Pledgee,
incurred as a result of any Event of Default on the part of the Pledgor and/or
Party C under the Transaction Documents. The amount of such losses shall be
calculated based on such factors as the reasonable business plan and profit
forecast of the Pledgee, the consulting and service fees payable to the Pledgee
under the Exclusive Business Cooperation Agreement, damages and relevant fees
under the Transaction Documents, all expenses occurred by the Pledgee in
connection with enforcement of the Pledgor’s and/or Party C’s Contract
Obligations and etc.

 

 

 

 

  1.7 Event of Default: shall refer to any of the circumstances set forth in
Section 7 of this Agreement.         1.8 Notice of Default: shall refer to the
notice issued by the Pledgee in accordance with this Agreement declaring an
Event of Default.

 

2. Pledge

 

  2.1 The Pledgor agrees to pledge all the Equity Interest as security for
performance of the Contract Obligations and payment of the Secured Indebtedness
under this Agreement. Party C hereby assents that the Pledgor pledges the Equity
Interest to the Pledgee pursuant to this Agreement.

 

  2.2 During the term of the Pledge, unless prohibited by the applicable laws
and regulations, the Pledgee is entitled to receive dividends distributed on the
Equity Interest. Without the prior written consent of the Pledgee, the Pledgor
shall not receive dividends distributed on the Equity Interest. Dividends
received by the Pledgor on Equity Interest after the deduction of individual
income tax paid by the Pledgor shall be, as required by the Pledgee, (1)
deposited into an account designated and supervised by the Pledgee and used to
secure the Contract Obligations and pay the Secured Indebtedness prior and in
preference to making any other payment; or (2) to the extent not prohibited by
the applicable PRC laws, unconditionally donated to the Pledgee or any other
person designated by the Pledgee in the manner permitted by the PRC laws.

 

  2.3 The Pledgor may subscribe for a capital increase in Party C only with
prior written consent of the Pledgee. Any additional equity interest obtained by
the Pledgor as a result of the Pledgor’s subscription of the increased
registered capital of the Company shall also be deemed as Equity Interest, and
the Parties shall enter into further equity pledge agreement for this purpose
and complete registration of the pledge of such additional equity interest.

 

  2.4 In the event that Party C is required by PRC law to be liquidated or
dissolved, any interest distributed to the Pledgor upon Party C’s dissolution or
liquidation shall, upon the request of the Pledgee, be (1) deposited into an
account designated and supervised by the Pledgee and used to secure the Contract
Obligations and pay the Secured Indebtedness prior and in preference to make any
other payment; or (2) to the extent not prohibited by PRC laws, unconditionally
donated to the Pledgee or any other person designated by the Pledgee in the
manner permitted by the applicable PRC laws.

 

3. Term of the Pledge

 

  3.1 The Pledge shall become effective on such date when the pledge of the
Equity Interest contemplated herein is registered with the relevant
administration for industry and commerce (the “AIC”). The Pledge shall remain
effective until all Contract Obligations have been fully performed and all
Secured Indebtedness has been fully paid. The Pledgor and Party C shall (1)
register the Pledge in the shareholders’ register of Party C within 7 business
days following the execution of this Agreement, and (2) submit an application to
the AIC for the registration of the Pledge of the Equity Interest contemplated
herein within 30 business days following the execution of this Agreement. The
parties covenant that for the purpose of registration of the Pledge, the parties
hereto and all other shareholders of Party C shall submit to the AIC this
Agreement or an equity interest pledge contract in the form required by the AIC
at the location of Party C which shall truly reflect the information of the
Pledge hereunder (the “AIC Pledge Contract”). For matters not specified in the
AIC Pledge Contract, the Parties shall be bound by the provisions of this
Agreement. The Pledgor and Party C shall submit all necessary documents and
complete all necessary procedures, as required by the relevant PRC laws and
regulations and the competent AIC, to ensure that the Pledge of the Equity
Interest shall be registered with the AIC as soon as possible after submission
for filing.

 

 

 

 

  3.2 During the Term of the Pledge, in the event the Pledgor and/or Party C
fails to perform the Contract Obligations or pay Secured Indebtedness, the
Pledgee shall have the right, but not the obligation, to exercise the Pledge in
accordance with the provisions of this Agreement.

 

4. Custody of Records for Equity Interest subject to the Pledge

 

  4.1 During the Term of the Pledge set forth in this Agreement, the Pledgor
shall deliver to the Pledgee’s custody the capital contribution certificate for
the Equity Interest and the shareholders’ register containing the Pledge within
one week from the execution of this Agreement. The Pledgee shall have custody of
such documents during the entire Term of the Pledge set forth in this Agreement.

 

5. Representations and Warranties of the Pledgor and Party C

 

As of the execution date of this Agreement, the Pledgor and Party C hereby
jointly and severally represent and warrant to the Pledgee that:

 

  5.1 The Pledgor is the sole legal and beneficial owner of the Equity Interest.
The Pledgee shall have the right to dispose of and transfer the Equity Interest
in accordance with the provisions set forth in this Agreement.

 

  5.2 Each of the Pledgor and Party C has the power, capacity and authority to
execute and deliver this Agreement, and to perform it/his obligations under this
Agreement. This Agreement constitutes the Pledgor’s and Party C’s legal, valid
and binding obligations and shall be enforceable against them in accordance with
the provisions thereof.

 

  5.3 Except for the Pledge, the Pledgor has not placed any security interest or
other encumbrance on the Equity Interest.

 

  5.4 The Pledgor and Party C have obtained any and all approvals and consents
from the applicable government authorities and third parties (if required) for
the execution, delivery and performance of this Agreement.

 

 

 

 

  5.5 The execution, delivery and performance of this Agreement will not: (i)
violate any relevant PRC laws; (ii) conflict with Party C’s articles of
association or other constitutional documents; (iii) result in any breach of or
constitute any default under any contract or document to which it is a party or
by which it is otherwise bound; (iv) result in any violation of any condition
for the grant and/or maintenance of any permit or approval granted to any Party;
or (v) cause any permit or approval granted to any Party to be suspended,
cancelled or attached with additional conditions.

 

6. Covenants of the Pledgor and Party C

 

  6.1 During the term of this Agreement, the Pledgor and Party C hereby jointly
and severally covenant to the Pledgee:

 

  6.1.1 The Pledgor shall not transfer the Equity Interest, place or permit the
existence of any security interest or other encumbrance on the Equity Interest
or any portion thereof, without the prior written consent of the Pledgee, except
for the performance of the Transaction Documents; Party C shall not assent to or
assist in the aforesaid behaviors;

 

  6.1.2 The Pledgor and Party C shall comply with and carry out all requirements
under applicable laws and regulations relating to pledge, and within five (5)
days of receipt of any notice, order or recommendation issued or made by the
competent authorities regarding the Pledge (if any), shall present the
aforementioned notice, order or recommendation to the Pledgee, and shall comply
with the aforementioned notice, order or recommendation or submit objections and
representations with respect to the aforementioned matters upon the Pledgee’s
reasonable request or upon consent of the Pledgee;

 

  6.1.3 Each of the Pledgor and Party C shall promptly notify the Pledgee of any
event or notice received by it that may have an impact on the Equity Interest
(or any portion thereof,) as well as any event or notice received by it that may
have an impact on any guarantees and obligations of the Pledgor under this
Agreement or the performance of obligations of the Pledgor under this Agreement;

 

  6.1.4 Party C shall complete the registration procedures for the extension of
the operation term within three (3) months prior to the expiration of such term
to maintain the validity of this Agreement.

 

  6.2

The Pledgor agrees that the rights acquired by the Pledgee in accordance with
this Agreement with respect to the Pledge shall not be interrupted or harmed by
the Pledgor or any, successors, heirs or representatives of the Pledgor or any
other persons through any legal proceedings.



 

 

 

 

  6.3 To protect or perfect the security interest granted by this Agreement for
the Contract Obligations and Secured Indebtedness, the Pledgor hereby undertakes
to execute in good faith and to cause other parties who have an interest in the
Pledge to execute all certificates, agreements, deeds and/or covenants required
by the Pledgee. The Pledgor also undertakes to perform and to cause other
parties who have an interest in the Pledge to perform actions required by the
Pledgee, to facilitate the exercise by the Pledgee of its rights and authority
granted thereto by this Agreement, and to enter into all relevant documents
regarding ownership of Equity Interest with the Pledgee or designee(s) of the
Pledgee (natural persons/legal persons). The Pledgor undertakes to provide the
Pledgee within a reasonable time with all notices, the orders and decisions
regarding the Pledge that are required by the Pledgee.

 

  6.4 The Pledgor hereby undertakes to comply with and perform all guarantees,
promises, agreements, representations and conditions under this Agreement. In
the event of failure or partial performance of its guarantees, promises,
agreements, representations and conditions, the Pledgor shall indemnify the
Pledgee for all losses resulting therefrom.

 

7. Event of Breach

 

  7.1 The following circumstances shall be deemed an Event of Default:

 

  7.1.1 The Pledgor’s any breach to any obligations under the Transaction
Documents and/or this Agreement.

 

  7.1.2 Party C’s any breach to any obligations under the Transaction Documents
and/or this Agreement.

 

  7.2 Upon notice or discovery of the occurrence of any circumstances or event
that may lead to the aforementioned circumstances described in Section 7.1, the
Pledgor and Party C shall immediately notify the Pledgee in writing accordingly.

 

  7.3 Unless an Event of Default set forth in Section 7.1 has been successfully
resolved to the Pledgee’s satisfaction within twenty (20) days after the Pledgee
and/or Party C delivers a notice to the Pledgor requesting ratification of such
Event of Default, the Pledgee may issue a Notice of Default to the Pledgor in
writing at any time thereafter, demanding the Pledgor to immediately exercise
the Pledge in accordance with the provisions of Section 8 of this Agreement.

 

8. Exercise of the Pledge

 

  8.1 The Pledgee shall issue a written Notice of Default to the Pledgor when it
exercises the Pledge.

 

  8.2 Subject to the provisions of Section 7.3, the Pledgee may exercise the
right to enforce the Pledge at any time after the issuance of the Notice of
Default in accordance with Section 8.1.

 

  8.3 After the Pledgee issues a Notice of Default to the Pledgor in accordance
with Section 8.1, the Pledgee may exercise any remedy measure under the
applicable PRC laws, the Transaction Documents and this Agreement, including but
not limited to being paid in priority with the Equity Interest based on the
monetary valuation that such Equity Interest is converted into or from the
proceeds from the auction or sale of the Equity Interest. The Pledgee shall not
be liable for any loss incurred by its duly exercise of such rights and powers.

 

 

 

 

  8.4 The proceeds from the exercise of the Pledge by the Pledgee shall be used
to pay for the taxes and expenses incurred as a result of disposing the Equity
Interest and to perform the Contract Obligations and pay the Secured
Indebtedness to the Pledgee prior and in preference to any other payment. After
the payment of the aforementioned amounts, the remaining balance shall be
returned to the Pledgor or any other person who have rights to such balance
under applicable laws or be deposited to the local notary public office where
the Pledgor resides, with all expenses incurred being borne by the Pledgor. To
the extent not prohibited by the applicable PRC laws, the Pledgor shall
unconditionally donate the aforementioned proceeds to the Pledgee or any other
person designated by the Pledgee in the manner permitted by the PRC laws.

 

  8.5 The Pledgee may exercise any remedy measure available to it simultaneously
or in any order. The Pledgee may exercise the priority right in compensation
based on the monetary valuation that such Equity Interest is converted into or
with the proceeds from the auction or sale of the Equity Interest under this
Agreement, without being required to exercise any other remedy measure first.

 

  8.6 The Pledgee is entitled to designate an attorney or other representatives
to exercise the Pledge on its behalf, and the Pledgor or Party C shall not raise
any objection to such exercise.

 

  8.7 When the Pledgee disposes of the Pledge in accordance with this Agreement,
the Pledgor and Party C shall provide the necessary assistance to enable the
Pledgee to enforce the Pledge in accordance with this Agreement.

 

9. Breach of Agreement

 

  9.1

If the Pledgor or Party C materially breaches any provision under this
Agreement, or fails to perform, performs incompletely or delays to perform any
obligation under this Agreement, it shall constitute a breach under this
Agreement on the part of the Pledgor or Party C (as the case may be). The
Pledgee is entitled to require the Pledgor or Party C to rectify or take
remedial measures. If within ten (10) days after the Pledgee delivers a written
notice to the Pledgor or Party C and requires for rectification (or within any
other reasonable period required by the Pledgee), the Pledgor or Party C (as the
case may be) fails to rectify or take remedial measures, the Pledgee is entitled
to, at its sole discretion, (1) terminate this Agreement and require the Pledgor
or Party C (as the case may be) to compensate all the losses; or (2) require
specific performance of the obligations of the Pledgor or Party C (as the case
may be) under this Agreement and require the Pledgor or Party C (as the case may
be) to compensate all the losses. This Section shall not prejudice any other
rights of the Pledgee under this Agreement.



        9.2 The Pledgor or Party C shall not have any right to terminate this
Agreement unilaterally in any event unless otherwise required by the applicable
laws.

 

 

 

 

10. Assignment

 

  10.1 Without the Pledgee’s prior written consent, neither the Pledgor nor
Party C shall assign or delegate its/his rights and obligations under this
Agreement.

 

  10.2 This Agreement shall be binding on the Pledgor and his/her successors,
heirs (including who inherited the Equity Interest) and permitted assigns, and
shall be valid with respect to the Pledgee and each of his/her successors, heirs
and permitted assigns.

 

  10.3 At any time, the Pledgee may assign any and all of its rights and
obligations under the Transaction Documents and this Agreement to its
designee(s), in which case the assignees shall have the rights and obligations
of the Pledgee under the Transaction Documents and this Agreement, as if it were
the original party to the Transaction Documents and this Agreement.

 

  10.4 In the event of change of the Pledgee due to assignment, the Pledgor
and/or Party C shall, at the request of the Pledgee, execute a new pledge
agreement with the new pledgee on the same terms and conditions as this
Agreement, and register the same with the competent AIC.

 

  10.5 The Pledgor and Party C shall strictly abide by the provisions of this
Agreement and other contracts jointly or separately executed by the Parties
hereto or any of them, including the Transaction Documents, perform the
obligations hereunder and thereunder, and refrain from any action/omission that
may affect the effectiveness and enforceability thereof. Any remaining rights of
the Pledgor with respect to the Equity Interest pledged hereunder shall not be
exercised by the Pledgor except in accordance with the written instructions of
the Pledgee.

 

11. Termination

 

  11.1

Upon the fulfillment of all Contract Obligations and the full payment of all
Secured Indebtedness by the Pledgor and Party C, the Pledgee shall release the
Pledge under this Agreement upon the Pledgor’s request as soon as reasonably
practicable and shall assist the Pledgor in de-registering the Pledge from the
shareholders’ register of Party C and with the competent PRC local
administration for industry and commerce.

 

  11.2 The provisions under Sections 9, 13, 14 and 11.2 herein of this Agreement
shall survive the expiration or termination of this Agreement.

 

12. Handling Fees and Other Expenses

 

All fees and out of pocket expenses relating to this Agreement, including but
not limited to legal costs, costs of production, stamp tax and any other taxes
and fees, shall be borne by Party C.

 

 

 

 

13. Confidentiality

 

The Parties acknowledge that the existence and the terms of this Agreement and
any oral or written information exchanged between the Parties in connection with
the preparation and performance this Agreement are regarded as confidential
information. Each Party shall maintain the confidentiality of all such
confidential information, and without obtaining the written consent of the other
Party, it shall not disclose any relevant confidential information to any third
parties, except for the information that: (a) is or will be in the public domain
(other than through the receiving Party’s unauthorized disclosure); (b) is under
the obligation to be disclosed pursuant to the applicable laws or regulations,
rules of any stock exchange, or orders of the court or other government
authorities; or (c) is required to be disclosed by any Party to its
shareholders, directors, employees, legal counsels or financial advisors
regarding the transaction contemplated hereunder, provided that such
shareholders, directors, employees, legal counsels or financial advisors shall
be bound by the confidentiality obligations similar to those set forth in this
Section. Disclosure of any confidential information by the shareholders,
director, employees of or agencies engaged by any Party shall be deemed
disclosure of such confidential information by such Party and such Party shall
be held liable for breach of this Agreement.

 

14. Governing Law and Resolution of Disputes

 

  14.1 The execution, effectiveness, interpretation, performance, amendment and
termination of this Agreement and the resolution of disputes hereunder shall be
governed by the laws of China.

 

  14.2 In the event of any dispute with respect to the interpretation and
performance of this Agreement, the Parties shall first resolve the dispute
through friendly negotiations. In the event the Parties fail to reach an
agreement on the dispute, either Party may submit the relevant dispute to the
Shenzhen Court of International Arbitration(Shenzhen Arbitration Commission) for
arbitration, in accordance with the arbitration rules of such arbitration
commission effective at that time. The place of the hearing of the arbitration
shall be Shenzhen. The arbitration award shall be final and binding on both
Parties.

 

  14.3 Upon the occurrence of any disputes arising from the interpretation and
performance of this Agreement or during the pending arbitration of any dispute,
except for the matters under dispute, the Parties to this Agreement shall
continue to exercise their respective rights under this Agreement and perform
their respective obligations under this Agreement.

 

15. Severability

 

In the event that one or several of the provisions of this Contract are held to
be invalid, illegal or unenforceable in any aspect in accordance with any laws
or regulations, the validity, legality or enforceability of the remaining
provisions of this Contract shall not be affected or compromised in any respect.
The Parties shall strive in good faith to replace such invalid, illegal or
unenforceable provisions with effective provisions that accomplish to the
greatest extent permitted by law and the intentions of the Parties, and the
economic effect of such effective provisions shall be as close as possible to
the economic effect of those invalid, illegal or unenforceable provisions.

 

16. Attachments

 

The attachments set forth herein shall be an integral part of this Agreement.

 

17. Effectiveness and Amendments

 

  17.1 This Agreement shall become effective upon execution by the Parties,
until the Contract Obligations have been fully performed and the Secured
Indebtedness have been fully paid.

 

  17.2 Any amendment, change and supplement to this Agreement shall be made in
writing by all of the Parties. Any amendment agreement and supplementary
agreement duly executed by the Parties hereto with regard to this Agreement
shall constitute an integral part of this Agreement, and shall have equal legal
validity as this Agreement.

 

18. Language and Counterparts

 

This Agreement is written in English in four copies. The Pledgor, the Pledgee
and Party C shall hold one copy respectively and the other copy shall be used
for registration.

 

 

 

 

IN WITNESS WHEREOF, the Parties have caused their authorized representatives to
execute this Equity Interest Pledge Agreement as of the date first above
written.

 

Pledgee: Jiaxing Bangtong Electronic technology Co., Ltd.   签字：   By: /s/ Qi
Wang   Name: Qi WANG   Title: Legal Representative         Pledgor: Xianyi HAO  
      签字：   By: /s/ Xianyi Hao         Party C: Shenzhen Bangtong Ecommerce Co.,
Ltd.       By: /s/ Xianyi Hao   Name: Xianyi HAO   Title: Legal Representative  

 

 

 

 

Attachments:

 

1. Shareholders’ Register of Party C;

 

2. The Capital Contribution Certificate for Party C;

 

3. Exclusive Business Cooperation Agreement;

 

4. Exclusive Option Agreement;

 

5. Loan Agreement

 

6. Power of Attorney.

 

 

 

 

Equity Interest Pledge Agreement

 

This Exclusive Interest Pledge Agreement (this “Agreement”) is executed by and
among the following Parties as of November 6, 2018 in Jiaxing, Zhejiang
Province, the People’s Republic of China (“China” or the “PRC”):

 

Party A: Jiaxing Bangtong Electronic technology Co., Ltd.
(嘉兴市邦同电子科技有限公司)(hereinafter the “Pledgee”), a wholly foreign-owned enterprise,
organized and existing under the laws of the PRC, with its registered address at
***;

 

Party B: Nan DING(丁楠) (hereinafter the “Pledgor”), a Chinese citizen with
Identification No.: ***;

 

Party C: Shenzhen Bangtong Ecommerce Co., Ltd.(深圳市邦同电子商务有限公司), a limited
liability company organized and existing under the laws of the PRC, with its
registered address at ***.

 

In this Agreement, each of the Pledgee, the Pledgor and Party C shall be
hereinafter referred to as a “Party” individually, and as the “Parties”
collectively.

Whereas:

 

1. The Pledgor is a citizen of China who as of the date hereof holds 2.45% of
the equity interests of Party C, representing RMB 300,000 in the registered
capital of Party C. Party C is a limited liability company registered in
Shenzhen, China. Party C acknowledges the respective rights and obligations of
the Pledgor and the Pledgee under this Agreement, and intends to provide any
necessary assistance in registering the Pledge;

 

2. The Pledgee is a wholly foreign-owned enterprise registered in China. The
Pledgee and Party C have executed an Exclusive Business Cooperation Agreement
(as defined below); Party C, the Pledgee and the Pledgor have executed an
Exclusive Option Agreement (as defined below); the Pledgor has executed a Power
of Attorney (as defined below) in favor of the Pledgee; and the Pledgee and the
Pledgor have executed a Loan Agreement (as defined below) as defined below);

 

3. To ensure that Party C and the Pledgor fully perform their obligations under
the Exclusive Business Cooperation Agreement, the Exclusive Option Agreement,
the Load Agreement and the Power of Attorney, the Pledgor hereby pledges to the
Pledgee all of the equity interest that the Pledgor holds in Party C as security
for Party C’s and the Pledgor’s obligations under the Exclusive Business
Cooperation Agreement, the Exclusive Option Agreement, the Loan Agreement and
the Power of Attorney.

 

 

 

 

To perform the provisions of the Transaction Documents (as defined below), the
Parties have mutually agreed to execute this Agreement upon the following terms.

 

1. Definitions

 

Unless otherwise provided herein, the terms below shall have the following
meanings:

 

  1.1 Pledge: shall refer to the security interest granted by the Pledgor to the
Pledgee pursuant to Section 2 of this Agreement, i.e., the right of the Pledgee
to be paid in priority with the Equity Interest based on the monetary valuation
that such Equity Interest is converted into or from the proceeds from the
auction or sale of the Equity Interest.

 

  1.2 Equity Interest: shall refer to 97.55% equity interests in Party C
currently held by the Pledgor, representing RMB11,930,000 in the registered
capital of Party C, and all of the equity interest hereafter legally acquired by
the Pledgor in Party C.

 

  1.3 Term of the Pledge: shall refer to the term set forth in Section 3 of this
Agreement.

 

  1.4 Transaction Documents: shall refer to the Exclusive Business Cooperation
Agreement executed by and between Party C and the Pledgee on November 6, 2018,
(the “Exclusive Business Cooperation Agreement”), the Exclusive Option Agreement
executed by and among Party C, the Pledgee and the Pledgor on November 6, 2018,
(the “Exclusive Option Agreement”), the Loan Agreement executed by and between
the Pledgee and the Pledgor on November 6, 2018, (the “Loan Agreement”), Power
of Attorney executed on November 6, 2018, by the Pledgor (the “Power of
Attorney”) and any modification, amendment and restatement to the aforementioned
documents.

 

  1.5 Contract Obligations: shall refer to all the obligations of the Pledgor
under the Exclusive Option Agreement, the Power of Attorney, the Loan Agreement
and this Agreement; all the obligations of Party C under the Exclusive Business
Cooperation Agreement, the Exclusive Option Agreement and this Agreement.

 

  1.6 Secured Indebtedness: shall refer to all the direct, indirect and
derivative losses and losses of anticipated profits, suffered by the Pledgee,
incurred as a result of any Event of Default on the part of the Pledgor and/or
Party C under the Transaction Documents. The amount of such losses shall be
calculated based on such factors as the reasonable business plan and profit
forecast of the Pledgee, the consulting and service fees payable to the Pledgee
under the Exclusive Business Cooperation Agreement, damages and relevant fees
under the Transaction Documents, all expenses occurred by the Pledgee in
connection with enforcement of the Pledgor’s and/or Party C’s Contract
Obligations and etc.         1.7

Event of Default: shall refer to any of the circumstances set forth in Section 7
of this Agreement.





 



 

 

 



  1.8 Notice of Default: shall refer to the notice issued by the Pledgee in
accordance with this Agreement declaring an Event of Default.

 

2. Pledge

 

  2.1 The Pledgor agrees to pledge all the Equity Interest as security for
performance of the Contract Obligations and payment of the Secured Indebtedness
under this Agreement. Party C hereby assents that the Pledgor pledges the Equity
Interest to the Pledgee pursuant to this Agreement.

 

  2.2 During the term of the Pledge, unless prohibited by the applicable laws
and regulations, the Pledgee is entitled to receive dividends distributed on the
Equity Interest. Without the prior written consent of the Pledgee, the Pledgor
shall not receive dividends distributed on the Equity Interest. Dividends
received by the Pledgor on Equity Interest after the deduction of individual
income tax paid by the Pledgor shall be, as required by the Pledgee, (1)
deposited into an account designated and supervised by the Pledgee and used to
secure the Contract Obligations and pay the Secured Indebtedness prior and in
preference to making any other payment; or (2) to the extent not prohibited by
the applicable PRC laws, unconditionally donated to the Pledgee or any other
person designated by the Pledgee in the manner permitted by the PRC laws.

 

  2.3 The Pledgor may subscribe for a capital increase in Party C only with
prior written consent of the Pledgee. Any additional equity interest obtained by
the Pledgor as a result of the Pledgor’s subscription of the increased
registered capital of the Company shall also be deemed as Equity Interest, and
the Parties shall enter into further equity pledge agreement for this purpose
and complete registration of the pledge of such additional equity interest.

 

  2.4

In the event that Party C is required by PRC law to be liquidated or dissolved,
any interest distributed to the Pledgor upon Party C’s dissolution or
liquidation shall, upon the request of the Pledgee, be (1) deposited into an
account designated and supervised by the Pledgee and used to secure the Contract
Obligations and pay the Secured Indebtedness prior and in preference to make any
other payment; or (2) to the extent not prohibited by PRC laws, unconditionally
donated to the Pledgee or any other person designated by the Pledgee in the
manner permitted by the applicable PRC laws.



 

3. Term of the Pledge

 

  3.1 The Pledge shall become effective on such date when the pledge of the
Equity Interest contemplated herein is registered with the relevant
administration for industry and commerce (the “AIC”). The Pledge shall remain
effective until all Contract Obligations have been fully performed and all
Secured Indebtedness has been fully paid. The Pledgor and Party C shall (1)
register the Pledge in the shareholders’ register of Party C within 7 business
days following the execution of this Agreement, and (2) submit an application to
the AIC for the registration of the Pledge of the Equity Interest contemplated
herein within 30 business days following the execution of this Agreement. The
parties covenant that for the purpose of registration of the Pledge, the parties
hereto and all other shareholders of Party C shall submit to the AIC this
Agreement or an equity interest pledge contract in the form required by the AIC
at the location of Party C which shall truly reflect the information of the
Pledge hereunder (the “AIC Pledge Contract”). For matters not specified in the
AIC Pledge Contract, the Parties shall be bound by the provisions of this
Agreement. The Pledgor and Party C shall submit all necessary documents and
complete all necessary procedures, as required by the relevant PRC laws and
regulations and the competent AIC, to ensure that the Pledge of the Equity
Interest shall be registered with the AIC as soon as possible after submission
for filing.

 

 

 

 

  3.2 During the Term of the Pledge, in the event the Pledgor and/or Party C
fails to perform the Contract Obligations or pay Secured Indebtedness, the
Pledgee shall have the right, but not the obligation, to exercise the Pledge in
accordance with the provisions of this Agreement.

 

4. Custody of Records for Equity Interest subject to the Pledge

 

  4.1 During the Term of the Pledge set forth in this Agreement, the Pledgor
shall deliver to the Pledgee’s custody the capital contribution certificate for
the Equity Interest and the shareholders’ register containing the Pledge within
one week from the execution of this Agreement. The Pledgee shall have custody of
such documents during the entire Term of the Pledge set forth in this Agreement.

 

5. Representations and Warranties of the Pledgor and Party C

 

As of the execution date of this Agreement, the Pledgor and Party C hereby
jointly and severally represent and warrant to the Pledgee that:

 

  5.1 The Pledgor is the sole legal and beneficial owner of the Equity Interest.
The Pledgee shall have the right to dispose of and transfer the Equity Interest
in accordance with the provisions set forth in this Agreement.

 

  5.2 Each of the Pledgor and Party C has the power, capacity and authority to
execute and deliver this Agreement, and to perform it/his obligations under this
Agreement. This Agreement constitutes the Pledgor’s and Party C’s legal, valid
and binding obligations and shall be enforceable against them in accordance with
the provisions thereof.

 

  5.3 Except for the Pledge, the Pledgor has not placed any security interest or
other encumbrance on the Equity Interest.

 

  5.4

The Pledgor and Party C have obtained any and all approvals and consents from
the applicable government authorities and third parties (if required) for the
execution, delivery and performance of this Agreement.



 

 

 

 

  5.5 The execution, delivery and performance of this Agreement will not: (i)
violate any relevant PRC laws; (ii) conflict with Party C’s articles of
association or other constitutional documents; (iii) result in any breach of or
constitute any default under any contract or document to which it is a party or
by which it is otherwise bound; (iv) result in any violation of any condition
for the grant and/or maintenance of any permit or approval granted to any Party;
or (v) cause any permit or approval granted to any Party to be suspended,
cancelled or attached with additional conditions.

 

6. Covenants of the Pledgor and Party C

 

  6.1 During the term of this Agreement, the Pledgor and Party C hereby jointly
and severally covenant to the Pledgee:

 

  6.1.1 The Pledgor shall not transfer the Equity Interest, place or permit the
existence of any security interest or other encumbrance on the Equity Interest
or any portion thereof, without the prior written consent of the Pledgee, except
for the performance of the Transaction Documents; Party C shall not assent to or
assist in the aforesaid behaviors;

 

  6.1.2 The Pledgor and Party C shall comply with and carry out all requirements
under applicable laws and regulations relating to pledge, and within five (5)
days of receipt of any notice, order or recommendation issued or made by the
competent authorities regarding the Pledge (if any), shall present the
aforementioned notice, order or recommendation to the Pledgee, and shall comply
with the aforementioned notice, order or recommendation or submit objections and
representations with respect to the aforementioned matters upon the Pledgee’s
reasonable request or upon consent of the Pledgee;

 

  6.1.3 Each of the Pledgor and Party C shall promptly notify the Pledgee of any
event or notice received by it that may have an impact on the Equity Interest
(or any portion thereof,) as well as any event or notice received by it that may
have an impact on any guarantees and obligations of the Pledgor under this
Agreement or the performance of obligations of the Pledgor under this Agreement;

 

  6.1.4 Party C shall complete the registration procedures for the extension of
the operation term within three (3) months prior to the expiration of such term
to maintain the validity of this Agreement.

 

  6.2

The Pledgor agrees that the rights acquired by the Pledgee in accordance with
this Agreement with respect to the Pledge shall not be interrupted or harmed by
the Pledgor or any, successors, heirs or representatives of the Pledgor or any
other persons through any legal proceedings.



        6.3 To protect or perfect the security interest granted by this
Agreement for the Contract Obligations and Secured Indebtedness, the Pledgor
hereby undertakes to execute in good faith and to cause other parties who have
an interest in the Pledge to execute all certificates, agreements, deeds and/or
covenants required by the Pledgee. The Pledgor also undertakes to perform and to
cause other parties who have an interest in the Pledge to perform actions
required by the Pledgee, to facilitate the exercise by the Pledgee of its rights
and authority granted thereto by this Agreement, and to enter into all relevant
documents regarding ownership of Equity Interest with the Pledgee or designee(s)
of the Pledgee (natural persons/legal persons). The Pledgor undertakes to
provide the Pledgee within a reasonable time with all notices, the orders and
decisions regarding the Pledge that are required by the Pledgee.

 

 

 

 

  6.4 The Pledgor hereby undertakes to comply with and perform all guarantees,
promises, agreements, representations and conditions under this Agreement. In
the event of failure or partial performance of its guarantees, promises,
agreements, representations and conditions, the Pledgor shall indemnify the
Pledgee for all losses resulting therefrom.

 

7. Event of Breach

 

  7.1 The following circumstances shall be deemed an Event of Default:

 

  7.1.1 The Pledgor’s any breach to any obligations under the Transaction
Documents and/or this Agreement.

 

  7.1.2 Party C’s any breach to any obligations under the Transaction Documents
and/or this Agreement.

 

  7.2 Upon notice or discovery of the occurrence of any circumstances or event
that may lead to the aforementioned circumstances described in Section 7.1, the
Pledgor and Party C shall immediately notify the Pledgee in writing accordingly.

 

  7.3 Unless an Event of Default set forth in Section 7.1 has been successfully
resolved to the Pledgee’s satisfaction within twenty (20) days after the Pledgee
and/or Party C delivers a notice to the Pledgor requesting ratification of such
Event of Default, the Pledgee may issue a Notice of Default to the Pledgor in
writing at any time thereafter, demanding the Pledgor to immediately exercise
the Pledge in accordance with the provisions of Section 8 of this Agreement.

 

8. Exercise of the Pledge

 

  8.1 The Pledgee shall issue a written Notice of Default to the Pledgor when it
exercises the Pledge.

 

  8.2 Subject to the provisions of Section 7.3, the Pledgee may exercise the
right to enforce the Pledge at any time after the issuance of the Notice of
Default in accordance with Section 8.1.

 

  8.3 After the Pledgee issues a Notice of Default to the Pledgor in accordance
with Section 8.1, the Pledgee may exercise any remedy measure under the
applicable PRC laws, the Transaction Documents and this Agreement, including but
not limited to being paid in priority with the Equity Interest based on the
monetary valuation that such Equity Interest is converted into or from the
proceeds from the auction or sale of the Equity Interest. The Pledgee shall not
be liable for any loss incurred by its duly exercise of such rights and powers.

 

 

 

 

  8.4 The proceeds from the exercise of the Pledge by the Pledgee shall be used
to pay for the taxes and expenses incurred as a result of disposing the Equity
Interest and to perform the Contract Obligations and pay the Secured
Indebtedness to the Pledgee prior and in preference to any other payment. After
the payment of the aforementioned amounts, the remaining balance shall be
returned to the Pledgor or any other person who have rights to such balance
under applicable laws or be deposited to the local notary public office where
the Pledgor resides, with all expenses incurred being borne by the Pledgor. To
the extent not prohibited by the applicable PRC laws, the Pledgor shall
unconditionally donate the aforementioned proceeds to the Pledgee or any other
person designated by the Pledgee in the manner permitted by the PRC laws.

 

  8.5 The Pledgee may exercise any remedy measure available to it simultaneously
or in any order. The Pledgee may exercise the priority right in compensation
based on the monetary valuation that such Equity Interest is converted into or
with the proceeds from the auction or sale of the Equity Interest under this
Agreement, without being required to exercise any other remedy measure first.

 

  8.6 The Pledgee is entitled to designate an attorney or other representatives
to exercise the Pledge on its behalf, and the Pledgor or Party C shall not raise
any objection to such exercise.

 

  8.7 When the Pledgee disposes of the Pledge in accordance with this Agreement,
the Pledgor and Party C shall provide the necessary assistance to enable the
Pledgee to enforce the Pledge in accordance with this Agreement.

 

9. Breach of Agreement

 

  9.1

If the Pledgor or Party C materially breaches any provision under this
Agreement, or fails to perform, performs incompletely or delays to perform any
obligation under this Agreement, it shall constitute a breach under this
Agreement on the part of the Pledgor or Party C (as the case may be). The
Pledgee is entitled to require the Pledgor or Party C to rectify or take
remedial measures. If within ten (10) days after the Pledgee delivers a written
notice to the Pledgor or Party C and requires for rectification (or within any
other reasonable period required by the Pledgee), the Pledgor or Party C (as the
case may be) fails to rectify or take remedial measures, the Pledgee is entitled
to, at its sole discretion, (1) terminate this Agreement and require the Pledgor
or Party C (as the case may be) to compensate all the losses; or (2) require
specific performance of the obligations of the Pledgor or Party C (as the case
may be) under this Agreement and require the Pledgor or Party C (as the case may
be) to compensate all the losses. This Section shall not prejudice any other
rights of the Pledgee under this Agreement.



        9.2 The Pledgor or Party C shall not have any right to terminate this
Agreement unilaterally in any event unless otherwise required by the applicable
laws.

 

 

 

 

10. Assignment

 

  10.1 Without the Pledgee’s prior written consent, neither the Pledgor nor
Party C shall assign or delegate its/his rights and obligations under this
Agreement.

 

  10.2 This Agreement shall be binding on the Pledgor and his/her successors,
heirs (including who inherited the Equity Interest) and permitted assigns, and
shall be valid with respect to the Pledgee and each of his/her successors, heirs
and permitted assigns.

 

  10.3 At any time, the Pledgee may assign any and all of its rights and
obligations under the Transaction Documents and this Agreement to its
designee(s), in which case the assignees shall have the rights and obligations
of the Pledgee under the Transaction Documents and this Agreement, as if it were
the original party to the Transaction Documents and this Agreement.

 

  10.4 In the event of change of the Pledgee due to assignment, the Pledgor
and/or Party C shall, at the request of the Pledgee, execute a new pledge
agreement with the new pledgee on the same terms and conditions as this
Agreement, and register the same with the competent AIC.

 

  10.5 The Pledgor and Party C shall strictly abide by the provisions of this
Agreement and other contracts jointly or separately executed by the Parties
hereto or any of them, including the Transaction Documents, perform the
obligations hereunder and thereunder, and refrain from any action/omission that
may affect the effectiveness and enforceability thereof. Any remaining rights of
the Pledgor with respect to the Equity Interest pledged hereunder shall not be
exercised by the Pledgor except in accordance with the written instructions of
the Pledgee.

 

11. Termination

 

  11.1

Upon the fulfillment of all Contract Obligations and the full payment of all
Secured Indebtedness by the Pledgor and Party C, the Pledgee shall release the
Pledge under this Agreement upon the Pledgor’s request as soon as reasonably
practicable and shall assist the Pledgor in de-registering the Pledge from the
shareholders’ register of Party C and with the competent PRC local
administration for industry and commerce.



        11.2 The provisions under Sections 9, 13, 14 and 11.2 herein of this
Agreement shall survive the expiration or termination of this Agreement.

 

12. Handling Fees and Other Expenses

 

All fees and out of pocket expenses relating to this Agreement, including but
not limited to legal costs, costs of production, stamp tax and any other taxes
and fees, shall be borne by Party C.

 

 

 

 

13. Confidentiality

 

The Parties acknowledge that the existence and the terms of this Agreement and
any oral or written information exchanged between the Parties in connection with
the preparation and performance this Agreement are regarded as confidential
information. Each Party shall maintain the confidentiality of all such
confidential information, and without obtaining the written consent of the other
Party, it shall not disclose any relevant confidential information to any third
parties, except for the information that: (a) is or will be in the public domain
(other than through the receiving Party’s unauthorized disclosure); (b) is under
the obligation to be disclosed pursuant to the applicable laws or regulations,
rules of any stock exchange, or orders of the court or other government
authorities; or (c) is required to be disclosed by any Party to its
shareholders, directors, employees, legal counsels or financial advisors
regarding the transaction contemplated hereunder, provided that such
shareholders, directors, employees, legal counsels or financial advisors shall
be bound by the confidentiality obligations similar to those set forth in this
Section. Disclosure of any confidential information by the shareholders,
director, employees of or agencies engaged by any Party shall be deemed
disclosure of such confidential information by such Party and such Party shall
be held liable for breach of this Agreement.

 

14. Governing Law and Resolution of Disputes

 

  14.1 The execution, effectiveness, interpretation, performance, amendment and
termination of this Agreement and the resolution of disputes hereunder shall be
governed by the laws of China.

 

  14.2 In the event of any dispute with respect to the interpretation and
performance of this Agreement, the Parties shall first resolve the dispute
through friendly negotiations. In the event the Parties fail to reach an
agreement on the dispute, either Party may submit the relevant dispute to the
Shenzhen Court of International Arbitration(Shenzhen Arbitration Commission) for
arbitration, in accordance with the arbitration rules of such arbitration
commission effective at that time. The place of the hearing of the arbitration
shall be Shenzhen. The arbitration award shall be final and binding on both
Parties.

 

  14.3 Upon the occurrence of any disputes arising from the interpretation and
performance of this Agreement or during the pending arbitration of any dispute,
except for the matters under dispute, the Parties to this Agreement shall
continue to exercise their respective rights under this Agreement and perform
their respective obligations under this Agreement.

 

15. Severability

 

In the event that one or several of the provisions of this Contract are held to
be invalid, illegal or unenforceable in any aspect in accordance with any laws
or regulations, the validity, legality or enforceability of the remaining
provisions of this Contract shall not be affected or compromised in any respect.
The Parties shall strive in good faith to replace such invalid, illegal or
unenforceable provisions with effective provisions that accomplish to the
greatest extent permitted by law and the intentions of the Parties, and the
economic effect of such effective provisions shall be as close as possible to
the economic effect of those invalid, illegal or unenforceable provisions.

 

16. Attachments

 

The attachments set forth herein shall be an integral part of this Agreement.

 

17. Effectiveness and Amendments

 

  17.1 This Agreement shall become effective upon execution by the Parties,
until the Contract Obligations have been fully performed and the Secured
Indebtedness have been fully paid.

 

  17.2 Any amendment, change and supplement to this Agreement shall be made in
writing by all of the Parties. Any amendment agreement and supplementary
agreement duly executed by the Parties hereto with regard to this Agreement
shall constitute an integral part of this Agreement, and shall have equal legal
validity as this Agreement.

 

18. Language and Counterparts

 

This Agreement is written in English in four copies. The Pledgor, the Pledgee
and Party C shall hold one copy respectively and the other copy shall be used
for registration.

 

 

 

 

IN WITNESS WHEREOF, the Parties have caused their authorized representatives to
execute this Equity Interest Pledge Agreement as of the date first above
written.

 

Pledgee: Jiaxing Bangtong Electronic technology Co., Ltd.       签字：   By: /s/ Qi
Wang   Name: Qi WANG   Title: Legal Representative         Pledgor: Nan DING    
    签字：   By: /s/ Nan Ding         Party C: Shenzhen Bangtong Ecommerce Co.,
Ltd.       By: /s/ Xianyi Hao  

Name:

Title:



Xianyi HAO

Legal Representative

 

 



 

 

  

Attachments:

 

1. Shareholders’ Register of Party C;

 

2. The Capital Contribution Certificate for Party C;

 

3. Exclusive Business Cooperation Agreement;

 

4. Exclusive Option Agreement;

 

5. Loan Agreement

 

6. Power of Attorney.

 

 

 

 

